IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


MICHAEL JASON PENDELTON,                   : No. 39 WM 2017
                                           :
                   Petitioner              :
                                           :
                                           :
             v.                            :
                                           :
                                           :
COURT OF COMMON PLEAS OF                   :
ALLEGHENY COUNTY, PA.,                     :
                                           :
                   Respondent              :


                                      ORDER



PER CURIAM

      AND NOW, this 11th day of July, 2017, the Application for Leave to File Original

Process is GRANTED, and the Application for Writ of Mandamus and/or Extraordinary

Jurisdiction and the Application for an Immediate Hearing are DENIED.